Name: 78/730/Euratom: Council Decision of 11 August 1978 approving the conclusion by the Commission of the Cooperation Agreement between the European Atomic Energy Community and the Swiss Confederation in the field of controlled thermonuclear fusion and plasma physics
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-09-04

 Avis juridique important|31978D073078/730/Euratom: Council Decision of 11 August 1978 approving the conclusion by the Commission of the Cooperation Agreement between the European Atomic Energy Community and the Swiss Confederation in the field of controlled thermonuclear fusion and plasma physics Official Journal L 242 , 04/09/1978 P. 0001 Greek special edition: Chapter 11 Volume 9 P. 0236 Spanish special edition: Chapter 12 Volume 3 P. 0116 Portuguese special edition Chapter 12 Volume 3 P. 0116 ++++!!COUNCIL DECISION OF 11 AUGUST 1978 APPROVING THE CONCLUSION BY THE COMMISSION OF THE COOPERATION AGREEMENT BETWEEN THE EUROPEAN ATOMIC ENERGY COMMUNITY AND THE SWISS CONFEDERATION IN THE FIELD OF CONTROLLED THERMONUCLEAR FUSION AND PLASMA PHYSICS ( 78/730/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR THE SECOND PARAGRAPH OF ARTICLE 101 THEREOF , HAVING REGARD TO THE DRAFT FROM THE COMMISSION , WHEREAS THE COMMISSION HAS , IN ACCORDANCE WITH THE COUNCIL DIRECTIVES OF 31 MAY 1976 , NEGOTIATED AN AGREEMENT WITH SWITZERLAND IN THE FIELD OF CONTROLLED THERMONUCLEAR FUSION AND PLASMA PHYSICS ; WHEREAS , THEREFORE , CONCLUSION BY THE COMMISSION OF SUCH AN AGREEMENT SHOULD BE APPROVED ; WHEREAS THE JET COUNCIL HAS APPROVED THE ACCESSION OF SWITZERLAND TO THE JOINT EUROPEAN TORUS ( JET ) JOINT UNDERTAKING , !!HAS ADOPTED THIS DECISION : SOLE ARTICLE THE CONCLUSION BY THE COMMISSION OF A COOPERATION AGREEMENT BETWEEN THE EUROPEAN ATOMIC ENERGY COMMUNITY AND THE SWISS CONFEDERATION IN THE FIELD OF CONTROLLED THERMONUCLEAR FUSION AND PLASMA PHYSICS IS HEREBY APPROVED . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . DONE AT BRUSSELS , 11 AUGUST 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI